DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made to Applicant’s response filed 06/24/2022.
 	Claims 1-5 remain pending.
Claim 1 is currently amended.
Claim 5 remains withdrawn as being directed to non-elected groups or species. 
Claims 1-4 are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment to claim 1 removing the New Matter.
The rejection of claims 1, 3, and 4 under 35 U.S.C. 103 as being unpatentable over Herrmann et al (WO 2007/128723) and Schmit (US 2015/0182428) as evidenced by Bell (EP 3069710) is withdrawn in view of Applicant’s amendment to claim 1 incorporating the Zingiber officinale polyphenol of claim 2 into claim 1.

Rejections Maintained and Made Again – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (WO 2007/128723), Schmit (US 2015/0182428), and Bell (EP 3069710) (All IDS References).
	Herrmann teaches a composition comprising the active of formula (Ia), which is a benzylidene dimethoxydimethylindanone (see entire document, for instance, page 9, formula Ia).  The composition further comprises vitamin E acetate (tocopheryl acetate), antioxidant grape seed oil (vitis vinifera seed oil), antioxidant rosemary oil (Rosmarinus officinalis oil) (see entire document, for instance, page 29, lines 10-30, page 35, lines 14-16, and page 42, lines 15-20).  The composition can further comprise lubricants (see entire document, for instance, page 14, line 3 and page 15, line 12).  It is further noted that Herrmann teaches phenols (see entire document, for instance, page 20, lines 12-15, page 23, lines 2-3).  
	Herrmann, while teaching most of the instantly claimed components, does not directly teach the presence of a siliconized Carpotroche brasiliensis ester, and specifically, hydroxycyclohexyl ethyltrisiloxane sapucainate as instantly claimed in claims 1 and 2.  Further, while teaching the presence of antioxidant polyphenols, do not directly teach that the composition comprises Zingiber officinale polyphenol (i.e. ginger polyphenol).  
	Schmit teaches a composition comprising a lubricating agent, and specifically hydroxycyclohexyl ethyltrisiloxane sapucainate (see entire document, for instance, Table 1).  The composition further comprises vitamin E acetate (tocopheryl acetate), grape seed oil (vitis vinifera seed oil), rosemary extract (Rosmarinus officinalis oil) (see entire document, for instance, Table 1, [0015], and [0016]).  
Bell teaches that rosemary, grapes, and ginger all comprise antioxidant polyphenols (see entire document, for instance, Abstract).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the lubricant hydroxycyclohexyl ethyltrisiloxane sapucainate, as taught by Schmit in the composition of Herrmann.  One would have been motivated to do so since Herrmann teaches that the composition comprises a lubricant, wherein Schmit provides a teaching of particularly useful lubricants.  
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize ginger in addition to the other polyphenol comprising antioxidant components present in Herrmann.  One would have been motivated to do so since Herrmann teaches the presence of rosemary and grape, wherein Bell teaches that ginger is equally useful with rosemary and grape as antioxidant polyphenolic agents.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Response to Arguments and Declaration
	Applicant argues in the remarks filed 03/17/2022 Applicant does not believe that the claimed composition is taught or suggested by the cited references.  Applicant proceeds to articulate their interpretation of each reference individually.  It is noted that the Office has not set forth a 102 rejection, but rather, a rejection under 103 based on a combination of references.  As such, Applicant’s arguments is not found persuasive.  It is noted that MPEP 2145 states: “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”
	Applicant further argues that the assertion of equivalency by the Office has not been demonstrated.  Applicant’s argument is not found persuasive.  Specifically, Hermann teaches that rosemary and grape seeds are being utilized because of their antioxidant effect, wherein Bell teaches that rosemary, grapes, and ginger all comprise antioxidant polyphenols.  Therefore, one of ordinary skill in the art would have been motivated to consider then relative equivalents, and further would have been motivated to add ginger to the composition of Hermann based on Bell’s teaching of the antioxidant effect of ginger.  
	Applicant further argues that the Applicant has demonstrated unexpected benefits to the claimed composition.  In support of said assertion, Applicant has resubmitted (with slight modification to paragraphs 4 and 10) their earlier filed declaration.  Applicant’s argument and declaration are not found persuasive.  First, it is noted that the declaration merely states that they utilized “the claimed composition”, and recited the composition as recited in claim 1.  This composition includes classes of compositions, wherein there was no guidance as to the actual composition that was utilized.  Second, there were not amounts taught in the declaration for the active agents.  The amount of an ingredient can make a material difference in the effects of the ingredient.  Third, other ingredients that could be utilized in the composition of the claims include ingredients that are known to inhibit IL-6 (such as grape seed extract), and as such, an improvement in inhibition of IL-6 is to be expected (see as evidence, Andrews (US 8383165, entire document, for instance, Abstract, claims 1 and 4).  It is noted that Applicant asserts a synergistic interaction, however, Applicant has not provided sufficient evidence that is commensurate in scope with the instant claims to show synergy.  A mere assertion of synergy is not equal to a factual showing of synergy.  The declaration does not show the effects of the individual components, and then show a more than additive effect when they are combined. 
For at least these reasons, Applicant’s arguments and declaration are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611